                             UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION



Cheri Marie Todd,                                               Case No. 3:17-cv-1500

                        Plaintiff

        v.                                                      MEMORANDUM OPINION


Commissioner of Social Security,

                        Defendant

                                       I.          INTRODUCTION

        Before me is the Report and Recommendation (“R & R”) of Magistrate Judge James R.

Knepp, II. (Doc. No. 17). Judge Knepp recommends I affirm the final decision of Defendant

Commissioner of Social Security, denying Plaintiff Cheri Marie Todd’s application for Supplemental

Social Security Income. (Id.). Todd filed objections to Judge Knepp’s R & R, (Doc. No. 18), to

which the Commissioner responded, (Doc. No. 19).

                                           II.     BACKGROUND

        After reviewing the R & R, and hearing no objection to these sections by Todd, I hereby

incorporate and adopt, in full, the “Procedural Background” and “Factual Background” set forth in

the R & R. (Doc. No. 17 at 1-11).

                                            III.    STANDARD

        A district court must conduct a de novo review of “any part of the magistrate judge’s

disposition that has been properly objected to. The district judge may accept, reject or modify the

recommended disposition, receive further evidence, or return the matter to the magistrate judge with

instructions.” Fed. R. Civ. P. 72(b)(3).
        A general objection that does not “address specific concerns with the magistrate's report”

will not suffice. Howard v. Sec’y of Health & Human Servs., 932 F.2d 505, 509 (6th Cir. 1991); see also

Fed. R. Civ. P. 72(b)(2) (“[A] party may serve and file specific written objections to the proposed

findings and recommendations.”) (emphasis added). Allowing such general objections would

frustrate the purpose of Magistrates Act and “be an inefficient use of judicial resources.” Howard,

932 F.3d at 509.

        The district judge “must affirm the Commissioner’s conclusions absent a determination that

the Commissioner has failed to apply the correct legal standards or has made findings of fact

unsupported by substantial evidence in the record.” Walters v. Comm’r of Soc. Sec., 127 F.3d 525, 528

(6th Cir. 1997); see also 42 U.S.C. § 405(g). “Substantial evidence is defined as ‘such relevant evidence

as a reasonable mind might accept as adequate to support a conclusion.’” Colvin v. Barnhart, 475 F.3d

727, 730 (6th Cir. 2007) (quoting Heston v. Comm’r of Soc. Sec., 245 F.3d 528, 534 (6th Cir. 2001)). If

the Commissioner’s findings of fact are supported by substantial evidence, those findings are

conclusive. McClanahan v. Comm’r of Soc. Sec., 474 F.3d 830, 833 (6th Cir. 2006).

                                          IV.     DISCUSSION

        In this case, Todd’s objections relate to the ALJ’s treatment of Dr. Obri’s opinion as Todd’s

treating physician. Specifically, Todd alleges the ALJ erred in concluding Dr. Obri’s opinion: (1)

limiting Todd to less than sedentary work; (2) that she would require breaks; and (3) that she had

significant limitations with the use of her hands and arms, was not supported by objective evidence

in the record.

        As she argued in her initial brief, Todd claims the ALJ erred in finding: (1) she had not

received significant treatment for hand pain; (2) she had received only conservative treatment for

back pain; and (3) Dr. Obri’s treatment was limited to providing medication refills. (Doc. No. 13 at

19-21; Doc. No. 18 at 3-6). Judge Knepp previously reviewed these same arguments. (Doc. No. 17

at 15-18). Although Judge Knepp found the ALJ’s characterization of the treatment relationship as

                                                    2
simply refilling medications was inartfully-worded, he ultimately concluded the ALJ’s decision not to

give controlling weight to Dr. Obri’s opinion was supported by substantial evidence. (Id.).

        Todd does not object to any specific findings by Judge Knepp, but simply “disagrees” with

his conclusion. (Doc. No. 18). In fact, some of her objections have simply been copied verbatim

from her merits brief. (Compare Doc. No. 13 at 19-20 with Doc. No. 18 at 5-6). Because Todd did

not “specifically [ ] address the findings of the magistrate,” but instead merely disagreed with his

conclusions, her objections do not amount to a legitimate appeal of the R & R. Miller v. Currie, 50

F.3d 373, 380 (6th Cir. 1995); see also, e.g., Andres v. Comm’r of Soc. Sec., 733 F. App’x 241, 244 (6th Cir.

2018) (“Because Andres failed to pinpoint the magistrate judge’s alleged errors, he has forfeited his

arguments on appeal.”); King v. Caruso, 542 F. Supp. 2d 703, 706 (E.D. Mich. 2008) (“[I]f the

‘objection’ merely states a disagreement with the magistrate’s suggested resolution or summarizes

what was brought before the magistrate, it is not an objection for the purposes of this review.”).

        Even considering the merits of Todd’s objections independently, my conclusions would be

the same as Judge Knepp’s. First, although Todd asserts Dr. Obri’s records indicate Todd had

carpal tunnel syndrome, this is not contrary to the ALJ’s finding that Todd was not receiving

significant treatment for hand pain. Second, the ALJ’s conclusion that Todd had received only

conservative back treatment is supported by the “intermittent and brief chiropractic treatment.”1

And third, Dr. Obri’s treatment consisted predominantly, but not exclusively, of refilling medications, in

addition to ordering imaging and recommending lifestyle changes.

        Ultimately, over Todd’s objections, I agree with Judge Knepp. The ALJ’s decision to give

Dr. Obri’s opinion less than controlling weight is supported by substantial evidence.


1
  Todd asserts that Dr. Obri’s opinion should not have been rejected for limited treatment of back
pain alone because “Dr. Obri did not base his opinion on back pain alone, but rather the
constellation of problems Plaintiff has.” (Doc. No. 18 at 4). But as evident by the fact that Todd
objects to multiple bases cited by the ALJ for declining to give Dr. Obri’s opinion limited weight,
the ALJ did not reject Dr. Obri’s opinion for the limited treatment for back pain alone. In fact, even
in spite of the finding the Todd had received only limited treatment for back pain, the ALJ found
Todd had the severe impairment of degenerative disc disease.
                                                      3
                                      V.      CONCLUSION

        For the foregoing reasons, Todd’s objections are overruled, and Judge Knepp’s R & R is

adopted, in full.

        So Ordered.

                                                     s/ Jeffrey J. Helmick
                                                     United States District Judge




                                                 4
